Citation Nr: 1212006	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected internal derangement of the right knee.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected internal derangement of the right knee.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected internal derangement of the right knee.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected internal derangement of the right knee.

5.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected internal derangement of the right knee.

6.  Entitlement to service connection for a neck disability, to include as secondary to service-connected internal derangement of the right knee.

7.  Entitlement to an increased rating for internal derangement of the right knee, currently rated 10 percent disabling. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from October 1986 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the Veteran testified in a hearing at the RO before the undersigned and a copy of the transcript has been associated with the claims folder.  

In February 2010, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration.  

The Veteran also perfected an appeal of the issue of entitlement to service connection for a low back disorder, which was also the subject of the February 2010 Board remand.  However, in a January 2012 rating decision, the Appeals Management Center (AMC) granted service connection for low back pain syndrome and assigned a 10 percent evaluation, effective July 22, 2005.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The issues of service connection for a left knee disability, bilateral hip disability, a left shoulder disability, and a left ankle disability, and an increased evaluation for service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via AMC, in Washington, DC.


FINDING OF FACT

Chronic cervical spine pain with multi-degenerative disk disease and degenerative joint disease is related to service. 


CONCLUSION OF LAW

Chronic cervical spine pain with multi-degenerative disk disease and degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in February 2010.  The Board instructed the AMC/RO to obtain additional medical treatment records and Social Security Administration (SSA) records, provide the Veteran an examination for his claimed disability, and to readjudicate the claim.  Subsequently, the RO inquired of the Veteran as to additional evidence in support of his claims, obtained outstanding VA treatment records and his SSA records, afforded him an examination in October 2011, and readjudicated his claim in a January 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim for service connection for a neck disability.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

Neck Disability

The Veteran essentially contends that he has a current neck disability related to service, or in the alternative, secondary to his service-connected right knee disability. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the reasons discussed herein, the Board will only address the Veteran's case on a direct basis.  As to the first element for direct service connection, the record shows that the Veteran has a current diagnosis of chronic cervical spine pain with multi-degenerative disk disease and degenerative joint disease.  See December 2010 VA examination report.  Therefore, the first Hickson element is met. 

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury.  Service treatment records are negative for complaints or findings related to a cervical spine disability, and there is also no competent evidence of arthritis within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to in-service injury, the Board notes that the Veteran has asserted that he had neck pain since service (around 1990 to 1991).  The Board notes that the Veteran is competent to give evidence about what he experienced and neck pain is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Moreover, the Board finds the Veteran contention's that he experienced neck pain in service to be credible.  Therefore, the Board finds that the Veteran had neck pain during service.  Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current neck disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are two opinions addressing the relationship between the Veteran's current neck disability and service.  First, in a September 2005 VA examination report, the examiner, based on review of the claims folder and evaluation of the Veteran, opined that the Veteran's chronic neck pain syndrome was not related to service.  However, as noted in the Board's February 2010 remand, this report is inadequate as the examiner provided no support or explanation for her opinion.  The second opinion of record was rendered in December 2010.  Based on review of the claims folder, evaluation of the Veteran, and the Veteran's assertions as to neck symptoms in-service and post-service, the December 2010 VA examiner concluded that it was at least likely as not, greater than 50/50 probability, that his cervical spine disability is related to the injury that he sustained during service.  In support of this conclusion, the examiner cited that the Veteran's symptoms started in service.  Therefore, the last Hickson element is met and all three Hickson requirements have been fulfilled.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection for chronic cervical spine pain with multi-degenerative disk disease and degenerative joint disease is warranted.  


ORDER

Service connection for chronic cervical spine pain with multi-degenerative disk disease and degenerative joint disease is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

As to the Veteran's claim for service connection for a left shoulder disability, he was afforded an examination in October 2011.  The examiner noted that the Veteran denied any left shoulder pain at that time, and accordingly did not evaluate the left shoulder or render any opinion with regard to the left shoulder.  However, review of the claims folder shows that a December 2010 X-ray report noted modeling deformity in the proximal shaft of the left humerus with a bony exostosis arising from its lateral surface, exostosis near the posterior superior tip of the scapular spine, and mild degenerative arthrosis along the inferior aspect of glenohumeral joint.  Furthermore, service treatment records show that in November 1989, the Veteran complained of left shoulder and hand pain for one week after playing football.  On evaluation, the Veteran had no tenderness to palpation, no edema, no dislocation, good symmetry but unable to lift the left arm; an assessment of left shoulder strain was noted.  Based on the evidence, the Board finds that the October 2011 VA examination is inadequate.  Although the Veteran denied pain in the left shoulder on that day, the postservice evidence suggests that he has a current left shoulder disability.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, he must be afforded another examination to determine the nature and etiology of his currently diagnosed left shoulder disability despite the severity or lack of complaints of pain on the examination day.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

As to the claims for service connection for a left knee disability, bilateral hip disability, and left ankle disability, the Board observes that the Veteran was afforded an examination in September 2011.  In noting diagnoses of chronic bilateral hip, left knee, and left ankle pain syndrome with osteochondromatosis, the examiner found that these joint pains were not likely caused by or related to the injury sustained during service.  The examiner reasoned that the Veteran was diagnosed with osteochondromatosis, which is a hereditary disease and known to cause pain and decreased range of motion in the joints involved.  The examiner further noted that the Veteran's bilateral hip, left knee, and left ankle disabilities were not related to his service-connected right knee disability.  

The Board finds that this examination report is inadequate as does not provide any reasons and bases for the conclusions reached therein.  Notably, the examiner indicated that the Veteran's symptoms started in 1990-1991, which would be during the Veteran's period of active service.  The Board observes that when a disease is of a congenital nature, VA adjudicators are justified in finding that such disease preexisted service, but that in cases where the disease is first manifest in service, guidance from medical authorities may be necessary regarding the actual time of inception.  Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).  In this case, the VA examiner did not discuss aggravation of the condition. 

Additionally, in addressing the relationship of the Veteran's joint disability and service-connected right knee disability, the examiner did not discuss aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim in July 2005, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2011); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)].  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Therefore, on remand, the Veteran must be provided another examination to address the matters discussed supra.  

Pursuant to the Board's February 2010 remand, the Veteran was provided an examination in October 2011 to determine the severity of his current internal derangement of the right knee.  On evaluation of the Veteran, the October 2011 VA the examiner indicated that McMurray, medial/lateral collateral ligament stress, Lachman, anterior and posterior drawer tests were limited due to pain and increased guarding with these tests.  The examiner also observed that the Veteran wore a right knee brace, which the Veteran reported wearing daily but without relief for his knee instability or pain.  In this regard, the Board also notes the Veteran's testimony at his September 2009 hearing that his right knee gave out twice a week and wearing a knee brace on occasion.  Based on the evidence of record, the Board finds that there is insufficient information to evaluate the current severity of the Veteran's right knee disability.  Therefore, the Veteran must be afforded another examination for his right knee.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his current left shoulder disability.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must render an opinion as to whether there is a 50 percent probability or greater the current left shoulder disability is etiologically related to or had its onset in service, taking into consideration the notation of left shoulder strain in 1989.  

All findings must be reported in detail and all indicated testing must be accomplished. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Schedule the Veteran for an examination to ascertain the nature and etiology of his current left knee, bilateral hip, and left ankle disabilities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnosis of each joint disability (left knee, bilateral hip, and left ankle).  For each disability identified, the examiner should provide an opinion as to whether 

(a) there is a 50 percent or better probability that the disability is related to the Veteran's military service, 

(b)  there is a 50 percent or better probability that the disability is congenital in nature, and if so, whether the disability first manifested in service.  If the disability is found to have first manifested in service, the examiner must determine whether the manifestations of the disability in service constituted aggravation of the condition, or 

(c)  whether there is a 50 percent or better probability that it was either (1) caused by or (2) is aggravated by the Veteran's service-connected right knee disability.  

If the examiner determines that the Veteran's joint disabilities on appeal is aggravated (i.e., permanently worsened) by the right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should provide a rationale for all opinions rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected internal derangement of the right knee.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  He/she must address the Veteran's assertions of right knee giving out and the need to wear a knee brace.

The examiner should also provide an opinion concerning the impact of the right knee disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


